IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jessica Carpenter                      :
                                       :
             v.                        :   No. 190 C.D. 2016
                                       :   Submitted: October 14, 2016
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Motor Vehicles,              :
                  Appellant            :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                FILED: December 2, 2016

             The Department of Transportation, Bureau of Motor Vehicles
(PennDOT) appeals an order of the Court of Common Pleas of Lackawanna
County (trial court) sustaining the statutory appeal filed by Jessica Carpenter from
a three-month suspension of her vehicle registration. Because the trial court erred
in sustaining Carpenter’s appeal on grounds of equity, we reverse.
             On September 18, 2015, GEICO Indemnity Company (GEICO)
cancelled an insurance policy on Carpenter’s Jeep Station Wagon and reported the
termination of coverage to PennDOT. In a letter dated September 29, 2015,
PennDOT informed Carpenter that it had received notice of the policy’s
cancellation and requested updated information regarding the status of her
insurance. Reproduced Record at 24a (R.R. __). Thereafter, by notice mailed
November 15, 2015, PennDOT advised Carpenter that, as a consequence of her
failure to maintain financial responsibility, the registration of her vehicle would be
suspended for three months, effective December 20, 2015, pursuant to Section
1786(d) of the Vehicle Code, 75 Pa. C.S. §1786(d).                       PennDOT also advised
Carpenter that in lieu of serving the three-month suspension, she could pay a civil
penalty in the amount of $500, along with a restoration fee in the amount of $88
pursuant to Section 1786(d)(1.1) of the Vehicle Code. 75 Pa. C.S. §1786(d)(1.1).1
Carpenter filed a statutory appeal, and the trial court held a hearing.
                 At the hearing, PennDOT presented certified documents showing that
the insurance on Carpenter’s vehicle had been canceled on September 18, 2015.
Carpenter conceded that her insurance had lapsed and testified that she obtained
new insurance “34 days after ... the lapse of insurance .... It was an honest
mistake.” N.T., 1/20/2016, at 4; R.R. 16a. Carpenter explained that she was a
single mother with two children and a full time job. She lacked the funds to cover
the fine and could not be without a vehicle for three months. Further, she had
shown proof of her new insurance to PennDOT. PennDOT responded that the
effective date of the new insurance policy was October 23, 2015, five days beyond
the 31-day statutory grace period.2 In response to PennDOT, the trial court stated


1
    It states:
           In lieu of serving a registration suspension imposed under this section, an owner
           or registrant may pay to the department a civil penalty of $500, the restoration fee
           prescribed under section 1960 and furnish proof of financial responsibility in a
           manner determined by the department. An owner or registrant may exercise this
           option no more than once in a 12-month period.
75 Pa. C.S. §1786(d)(1.1).
2
  Section 1786(d)(2)(i) of the Vehicle Code provides an exception to the registration suspension:
        This subsection shall not apply in the following circumstances:
               (i) the owner or registrant proves to the satisfaction of the
               department that the lapse in financial responsibility coverage was
               for a period of less than 31 days and that the owner or registrant
(Footnote continued on the next page . . .)
                                       2
that “we are going to give [Carpenter] the benefit of the doubt under these
circumstances.” R.R. at 17a.
              On January 22, 2016, the trial court issued an order sustaining
Carpenter’s appeal and directing reinstatement of her registration. After receiving
notice of PennDOT’s appeal, the trial court issued an opinion stating that although

              Carpenter conceded that she obtained insurance five days
              beyond the statutory requirement …, [she] made every effort to
              maintain insurance on her vehicle once she realized her
              insurance lapsed. She maintained insurance prior to her
              November 25, 2015 appeal and prior to the January 20, 2016
              hearing.

Trial Court opinion at 3; R.R. 34a (internal citation omitted). The trial court found
that PennDOT failed to prove that Carpenter drove her vehicle during the five-day
period of lapse. The trial court further found that, being a single mother with two
children, Carpenter “lack[ed] the financial resources to pay PennDOT’s fines or
maintain her full-time employment and family obligations without her vehicle
registration.” Id. PennDOT now appeals to this Court.3
              On appeal, PennDOT argues that the trial court erred in sustaining
Carpenter’s appeal because the court misconstrued the burden of proof,




(continued . . .)
               did not operate or permit the operation of the vehicle during the
               period of lapse in financial responsibility.
75 Pa. C.S. §1786(d)(2)(i).
3
  Our review determines whether the trial court’s findings are supported by substantial evidence
and whether the trial court committed an error of law or abused its discretion. Greenfield v.
Department of Transportation, Bureau of Motor Vehicles, 67 A.3d 198, 200 n.6 (Pa. Cmwlth.
2013).

                                               3
misinterpreted the relevant Vehicle Code exception and cited equitable reasons in
reaching its holding.4 We are forced to agree.
               Section 1786(a) of the Vehicle Code provides that “[e]very motor
vehicle of the type required to be registered under this title which is operated or
currently registered shall be covered by financial responsibility.” 75 Pa. C.S.
§1786(a).       Section 1786(d) further provides that “[t]he Department of
Transportation shall suspend the registration of a vehicle for a period of three
months if it determines the required financial responsibility was not secured as
required by this chapter….” 75 Pa. C.S. §1786(d)(1). This subsection does not
apply when the owner or registrant proves “to the satisfaction of the department
that the lapse in financial responsibility coverage was for a period of less than 31
days and that the owner or registrant did not operate or permit the operation of the
vehicle during the period of lapse in financial responsibility.”                  75 Pa. C.S.
§1786(d)(2)(i). If the duration of the lapse in financial responsibility is not less
than 31 days, however, a three-month vehicle registration suspension “must be
imposed even when financial responsibility has been secured either prior to the
expiration or the imposition of the suspension.” Greenfield v. Department of
Transportation, Bureau of Motor Vehicles, 67 A.3d 198, 201 (Pa. Cmwlth. 2013)
(quoting Pray v. Department of Transportation, Bureau of Motor Vehicles, 708
A.2d 1315, 1317 (Pa. Cmwlth. 1998)).
               The Department has the initial burden of showing that a registrant’s
vehicle is registered or is a type that is required to be registered, and that the


4
  By order dated October 7, 2016, Carpenter was precluded from filing a brief in this matter after
failing to comply with this Court’s September 6, 2016, order directing her to do so within 14
days.

                                                4
Department received notice that the registrant’s financial responsibility coverage
was terminated. Deklinski v. Department of Transportation, Bureau of Motor
Vehicles, 938 A.2d 1191, 1194 (Pa. Cmwlth. 2007); 75 Pa. C.S. §1786(d)(3). The
Department makes its prima facie case by certifying its receipt of documentation
or an electronic transmission from an insurance company stating that a registrant’s
financial responsibility coverage was terminated. Deklinski, 938 A.2d at 1194
(citing 75 Pa. C.S. §1377(b)(2)). Once the Department satisfies its burden of
proof, a presumption arises that the vehicle lacked the requisite financial
responsibility.   The burden then shifts to the registrant to overcome the
presumption by producing clear and convincing evidence that the vehicle was
insured. 75 Pa. C.S. §1786(d)(3)(ii).
             Here, PennDOT established its prima facie case that Carpenter’s
financial responsibility coverage lapsed. PennDOT provided a certified notice
showing that GEICO cancelled Carpenter’s insurance policy on September 18,
2015. The burden then shifted to Carpenter to overcome the presumption of lack
of financial responsibility by clear and convincing evidence. Carpenter did not
produce any evidence that her vehicle was insured at all times; rather, she
conceded that she did not secure her new insurance until 34 days after GEICO’s
termination, which is beyond the 31-day statutory grace period. Therefore, the
three-month registration suspension was mandatory. The fact that Carpenter later
secured financial responsibility coverage is irrelevant.        As discussed, the
suspension must be imposed even when financial responsibility has been secured
prior to the imposition of the suspension. Greenfield, 67 A.3d at 201.
             In sustaining Carpenter’s appeal, the trial court found that PennDOT
failed to prove that Carpenter drove her vehicle during the period of lapse. This


                                         5
was error. The statute does not impose such a burden on PennDOT. Rather, under
Section 1786(d)(2)(i), it is the owner or registrant who bears the burden to show
that (1) the lapse in financial responsibility coverage was less than 31 days and (2)
the owner or registrant did not operate the vehicle during the period of lapse in
financial responsibility.   75 Pa. C.S. §1786(d)(2)(i).    Here, Carpenter did not
secure her new insurance within the 31-day grace period. Therefore, Section
1786(d)(2)(i) does not apply.
             Despite Carpenter’s acknowledgement that she violated the statute,
the trial court also considered the equities and her hardship when it sustained her
appeal. The statutory scheme, however, does not allow the trial court to resort to
such consideration. The Vehicle Code expressly limits the trial court’s discretion:

             The court’s scope of review in an appeal from a vehicle
             registration suspension shall be limited to determining whether:

                   (i) The vehicle is registered or of a type that is
                   required to be registered under this title; and

                   (ii) There has been either notice to the department
                   of a lapse, termination or cancelation in the
                   financial responsibility coverage as required by
                   law for that vehicle or that the owner, registrant or
                   driver was requested to provide proof of financial
                   responsibility to the department, a police officer or
                   another driver and failed to do so.

75 Pa. C.S. §1786(d)(3) (emphasis added). Further, this Court has repeatedly held
that a trial court lacks discretion to sustain an appeal of a vehicle registration
suspension under Section 1786 based on hardship or other equitable factors. As
this Court observed in Greenfield:



                                         6
              While we acknowledge that strict application of the mandatory
              registration suspension provisions of section 1786 will
              inevitably create hardship, it is now well-settled that courts
              have no discretion to decide such matters based on equitable
              considerations. Instead, our decisions, like those of the courts
              of common pleas, “must be founded on firm jurisprudence.”

Greenfield, 67 A.3d at 202 (quoting Banks v. Department of Transportation,
Bureau of Motor Vehicles, 856 A.2d 294, 297 (Pa. Cmwlth. 2004)). Because the
statute must be strictly construed, the trial court could not consider Carpenter’s
“good faith efforts” at compliance or her financial hardships. Trial Court opinion
at 3; R.R. 34a.
              When insurance on a vehicle has lapsed for 31 days, the consequence
is a three-month suspension or payment of a civil penalty of $500. 75 Pa. C.S.
§1786(d)(1.1). The legislature has not given the judiciary the discretion to waive
this consequence where it would be unduly harsh.5                    Accordingly, we are
constrained to reverse the trial court’s order and reinstate Carpenter’s three-month
registration suspension.

                                       _____________________________________
                                       MARY HANNAH LEAVITT, President Judge




5
 By contrast, PennDOT has prosecutorial discretion not to pursue every violation of the Vehicle
Code.

                                              7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Jessica Carpenter                  :
                                   :
            v.                     :   No. 190 C.D. 2016
                                   :
Commonwealth of Pennsylvania,      :
Department of Transportation,      :
Bureau of Motor Vehicles,          :
                  Appellant        :


                                 ORDER

            AND NOW, this 2nd day of December, 2016, it is hereby ORDERED
that the order of the Court of Common Pleas of Lackawanna County, dated
January 22, 2016, in the above-captioned case is hereby REVERSED.


                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge